EXHIBIT (99.1) JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule 13G (including any and all amendments thereto) with respect to the Common Stock, $0.0001 par value, of DEL TACO RESTAURANTS, INC. and further agree to the filing of this agreement as an Exhibit thereto.In addition, each party to this agreement expressly authorizes each other party to this agreement to file on its behalf any and all amendments to such Statement on Schedule 13G. Date:July 9, 2015 THE GOLDMAN SACHS GROUP, INC. By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Attorney-in-fact GOLDMAN, SACHS & CO. By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Managing Director GS MEZZANINE PARTNERS 2, L.L.C. By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GS MEZZANINE PARTNERS 2, L.P. By: GS Mezzanine Partners 2006 Onshore Fund, L.L.C., its General Partner By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GSMP 2, L.L.C. By: /s/ Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GSMP 2, LTD. By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GS MEZZANINE PARTNERS 2, L.L.C. By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GS MEZZANINE PARTNERS 2, L.P. By: GS Mezzanine Partners 2006 Offshore Fund, L.L.C., its General Partner By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GSMP 2, LTD. By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GSMP 2, LTD. By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GS MEZZANINE PARTNERS 2, L.L.C. By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GS MEZZANINE PARTNERS 2, L.P. By: GS Mezzanine Partners 2006 Institutional Fund, L.L.C., its General Partner By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GSMP 2, LTD. By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President GSMP 2, LTD. By: /s/Laurie E. Schmidt Name: Laurie E. Schmidt Title: Vice President
